Citation Nr: 1209590	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-38 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether a March 1964 rating decision that denied service connection for left ear hearing loss was clearly and mistakably erroneous.

2.  Entitlement to an effective date earlier than January 14, 2003, for a grant of service connection for bilateral hearing loss.

3.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and daughter
ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to a rating in excess of 20 percent bilateral hearing loss, denied entitlement to an effective date earlier than January 14, 2003, for a grant of service connection for bilateral hearing loss, finding that the March 1964 RO rating decision was not clearly and unmistakably erroneous.

In May 2011, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of his claims accompanied by a waiver of RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a March 1964 rating decision, the Veteran was denied service connection for left ear hearing loss.  The Veteran was notified of that decision and he did not perfect a timely appeal.



2.  The March 1964 rating decision that denied service connection for left ear hearing loss was adequately supported by the evidence of record and was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in March 1964, were not before the RO at that time, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied. 

3.  On January 14, 2003, the Veteran filed to reopen his claim for service connection for hearing loss.  Service connection was subsequently granted, effective January 14, 2003.

4.  In June 2009, the Veteran asserted a freestanding claim, seeking an effective date earlier than January 14, 2003, for a grant of service connection for bilateral hearing loss, but he has not alleged that the May 2004 rating decision that assigned the effective date for service connection is clearly and unmistakably erroneous. 


CONCLUSIONS OF LAW

1.  The March 1964 rating decision that denied service connection for left ear hearing loss was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105 (2011). 

2.  The Veteran's claim seeks an effective date earlier than January 14, 2003, for the grant of service connection for bilateral hearing loss, in a manner not authorized by law because the May 2004 rating decision that assigned that effective date is final and no timely appeal to that decision was received.  38 U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.300, 20.302 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

As a preliminary matter, the Board notes that the notice and duty to assist provisions of the law and regulations are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, discussion of the notice and duty provisions in this case is not required.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2011).

In a rating decision dated in March 1964, the RO denied service connection for left ear hearing loss.  The RO notified the Veteran of that decision by letter dated in March 1964.  The Veteran thereafter submitted additional evidence and statements, which were considered by the RO.  In January 1965 correspondence, the RO notified the Veteran that unless new and material evidence was submitted, no further action would be taken on his claim.  The Veteran did not respond to the January 1965 correspondence, nor did he file a timely appeal.  Thus, the March 1964 rating decision became final.  38 U.S.C. § 4005 (1964); 38 C.F.R. § 3.104 (1964).  

Notwithstanding the finality of the March 1964 rating decision that denied service connection for left ear hearing loss, the Veteran argues that the RO adjudication was clearly and unmistakably erroneous.  In essence, he argues that the RO did not look at all the evidence or misinterpreted the evidence at the time of those adjudications.  

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2011).  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995) (mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE).  Moreover, a decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993). 

At the time of the March 1964 RO adjudication of the Veteran's claim for service connection for left ear hearing loss, the relevant evidence included the Veteran's claim for benefits, his service medical records, and a September 1963 private medical statement indicating that the Veteran had "acoustic trauma with a perceptive deafness" and that he should stay away from all loud sounds, noises or blasts.  Prior to the March 1964 rating decision becoming final, the Veteran also submitted an additional private medical statement dated in August 1963 indicating a finding of acoustic trauma, more severe in the left ear than the right ear, "definitely affecting [the Veteran's] hearing."  The Veteran also submitted the name and address of a person with knowledge of treatment of the Veteran for hearing problems in service.  The record shows that the RO contacted the person identified by the Veteran, but that no response was received.

The law that was in effect at the time of the March 1964 rating decision stated that service connection would be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 310, 331 (1958); 38 C.F.R. § 3.303 (1964).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (1964). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (1964).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1964). 

The evidence before the RO at the time of the March 1964 adjudication included service medical records, which were negative for complaints or clinical findings relating to hearing loss.  During a March 1962 examination for the purposes of separation, the Veteran denied complaints of hearing loss and audiometric findings at that time were within normal limits.  A service medical record dated in March 1962 shows that the Veteran visited the ear, nose, and throat clinic the day after his separation examination.  However, that record does not document any complaints or clinical findings relating to hearing loss.  Furthermore, in a statement dated in May 1962, the Veteran certified that there had been no change in his physical condition since his March 1962 examination.

Also of record at the time of the March 1964 adjudication was the Veteran's September 1963 application for VA benefits, in which he asserted entitlement to service connection for a left ear condition that began around February 1962 and was believed to be caused by firing of guns and tanks while in service.  He also reported receiving treatment in service in April 1962 for an ear condition.  In support of his claim, the Veteran submitted a September 1963 private medical statement indicating that the Veteran had "acoustic trauma with a perceptive deafness" and "should stay away from all loud sounds, noises, or blasts." 

Based on the evidence at the time, the RO denied service connection for bilateral hearing loss in the March 1964 rating decision, noting that service medical records were negative for treatment for an ear condition in service and that the private medical statement indicating a diagnosis of acoustic trauma was not supported by findings.  Additionally, the RO noted that the Veteran was requested to furnish additional evidence but failed to respond.  

Thereafter, in August 1964 correspondence to his congressman, which was associated with the claims file, the Veteran asserted that he was seen in service for an ear condition and that there was a daily report which shows that he was excused from duty to be seen.  He also reported that it was not until after he returned to his music profession that his ear condition "became vivid to [his] attention" and he subsequently filed a claim.  Attached to the August 1964 correspondence was another private medical statement dated in August 1963 showing a finding of acoustic trauma, more severe in the left than the right, that was definitely affecting the Veteran's hearing.

In December 1964, the RO notified the Veteran that requests were made for service records showing treatment for an ear condition in April 1962, as claimed by the Veteran, but that no records were found.  The Veteran was notified that he could submit lay statements from comrades in arms who had knowledge of his treatment in service.  Later that month, the RO contacted a person identified by the Veteran as having knowledge of his ear condition in service.  However, no response was received.  In January 1965, the Veteran was informed by the RO that no response was received from his friend, and that unless new and material evidence was submitted, no further action would be taken on his claim.  No further evidence was received from the Veteran and the decision became final.

On the basis of the evidence at the time of the March 1964 rating decision and at the time the decision became final, the Board cannot conclude that the decision to deny service connection for left ear hearing loss was clearly and unmistakably erroneous.  The claim of CUE in the March 1964 rating decision denying service connection for left ear hearing loss essentially seeks to have the Board reweigh the evidence.  However, the RO adjudication considered the Veteran's service medical records and post-service evidence in their entirety at that time in determining that service connection was not warranted for left ear hearing loss.  Service medical records were negative for complaints or clinical findings of hearing loss.  Furthermore, although the record at the time contained evidence showing a current hearing disability in the form of private medical statements dated in August 1963 and September 1963, those medical statements did not provide a nexus to the Veteran's military service, including to noise exposure therein.  Nor did those statements contain findings that would support hearing impairment that was 10 percent disabling or more.

Additionally, the Board considers it significant that, at the time of that prior rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that VA adjudicators cannot substitute their own medical judgment for that of medical professionals).  The March 1964 rating decision indicates that a VA physician participated in the decision and was a signatory to the determination.  That physician's signature indicates his agreement with the finding that the Veteran did not have hearing loss that was related to service.  Bowyer v. Brown, 7 Vet. App. 549 (1995) (Board's position was substantially justified in a decision in relying on its own medical judgment, prior to Court decision finding rating board or Board could not rely on its own medical judgment). 

Moreover, the Veteran has not specifically alleged, and the record does not otherwise show, that the RO overlooked any pertinent evidence at the time of the March 1964 rating decision.  Although the Veteran asserts that there is outstanding evidence of in-service treatment, the RO made efforts to obtain any outstanding service records and to obtain supporting evidence from alternate sources, which were unsuccessful.   

The Board is mindful of the Veteran's contentions that the evidence, at the time of the March 1964 decision, supported entitlement to service connection for a hearing disability.  However, while the Veteran would now have the Board reweigh that evidence and arrive at a different conclusion than that reached by the March 1964 RO adjudicators, a CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). The present case does not compel that conclusion.  On the contrary, the contentions expressed by the Veteran involve no more than mere disagreement as to how the evidence was weighed in and evaluated by the March 1964 rating decision, and, as such, do not support a finding that there was any error, much less CUE, in that decision.  Eddy v. Brown, 9 Vet. App. 52 (1996); Luallen v. Brown, 8 Vet. App. 92   (1995). 

The Board acknowledges the contentions of the Veteran and his service representative that the RO also subsequently erred in declining to reopen the Veteran's August 1975 claim for service connection for hearing loss.  However, the Board notes that in September 1975, July 1976, and September 1976, the RO notified the Veteran that additional evidence was required before further action would be taken on his claim.  In January 1977, the RO noted that the Veteran failed to furnish additional evidence, and the record does not otherwise show that additional evidence was received.  Therefore, in the absence of a response from the Veteran, the RO took no further action on the claim, which was considered abandoned.  38 C.F.R. § 3.158(a) (2011). 

In sum, the Board finds that the Veteran has not identified any specific finding or conclusion in the March 1964 rating decision that was undebatably erroneous.  The record does not reveal any kind of error of fact or law in the March 1964 rating decision that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, the criteria for a finding of CUE have not been met and the Veteran's claim to revise or reverse the March 1964 rating decision with respect to his hearing loss claim must be denied. 

Effective Date Prior to January 14, 2003, for Service Connection for Bilateral Hearing Loss

The record shows that the Veteran's original application for VA benefits was received in September 1963.  His claim was denied by a March 1964 rating decision.  Thereafter, the Veteran filed an application to reopen his service connection claim in August 1975, which was ultimately closed due to failure to respond and is considered abandoned.  38 C.F.R. § 3.158(a) (2011). 

In January 2003, the Veteran filed another application to reopen his claim for service connection for bilateral hearing loss.  His application was initially denied in a May 2003 rating decision.  However, following submission of additional evidence, service connection for bilateral hearing loss was granted in a May 2004 rating decision, effective January 14, 2003.  The Veteran did not file a timely appeal of that decision.  Therefore, the May 2004 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.300, 20.302, 20.1103 (2011).  An unappealed rating becomes final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A  (West 2002); 38 C.F.R. § 3.105(a) (2011). 

In June 2009, the Veteran asserted entitlement to an effective date earlier than January 14, 2003, for a grant of service connection for bilateral hearing loss.  The Veteran has not asserted that the May 2004 rating decision assigning an effective date of January 14, 2003, contained clear and unmistakable error.  Although the Veteran did assert CUE in the prior March 1964 RO rating decision that denied service connection for left ear hearing loss, the Board has determined that the March 1964 rating decision was not clearly and unmistakably erroneous.

Where a rating decision that granted an effective date for service connection becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  There is no freestanding earlier effective date claim which can be raised at any time after the decision assigning the effective date has become final.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

As the Board has determined that the March 1964 rating decision was not clearly and unmistakably erroneous, and as the Veteran has not asserted that the May 2004 decision is clearly and unmistakably erroneous, the Board finds that the Veteran's claim of entitlement to an effective date earlier than January 14, 2003, for the grant of service connection for bilateral hearing loss, must be dismissed.  The Veteran did not file a timely notice of disagreement within one year of the May 2004 rating decision assigning the effective date and that rating decision became final.  Where the rating decision that established an effective date for service connection becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, because the Veteran has not requested a revision of the May 2004 final rating decision based on CUE, the Veteran's claim of entitlement to an earlier effective date must be denied. 

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002). 


ORDER

The March 1964 rating decision was not clearly and unmistakably erroneous in denying service connection for left ear hearing loss. 

Entitlement to an effective date earlier than January 14, 2003, for a grant of service connection for bilateral hearing loss is denied.




REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for an increased rating for bilateral hearing loss.

The record shows that the Veteran was last afforded a VA audiological examination in January 2003.  At that time, the Veteran reported bilateral hearing loss that was worse in the left ear.  He also had a hearing aid for his left ear that was prescribed by VA sometime in 1998 or 1999.  He also indicated difficulty hearing conversation when he is a passenger in a car.  Audiological testing yielded diagnoses of bilateral asymmetrical mixed hearing loss, mild to moderately severe sensorineural hearing loss in the right ear, and mild to profound mixed hearing loss in the left ear.  

Thereafter, available VA medical records dated from December 2005 to January 2011 are negative for complaints or treatment relating to hearing loss.  However, during a May 2011 videoconference hearing, the Veteran testified that he had received a new hearing aid for his left ear, although it did not work properly, and had been asked if he wanted a hearing aid for his right ear.  He also testified that, due to his bilateral hearing disability, he cannot perceive everything that he should, and that he has to look at a person directly in his or her face or point his right (better) ear towards a person who is talking to understand what is being said.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's January 2003 audiological examination is stale.  In light of his recent testimony indicating that he continues to experience difficulty hearing and has been prescribed new hearing aids, the Board is uncertain as to the current severity of the Veteran's hearing loss.  Accordingly, the Board finds that a new VA audiological examination is needed to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2011).  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  To ensure a thorough examination and evaluation, the Veteran's service-connected disability must be viewed in relation to its history. 38 C.F.R. § 4.1 (2011).  Additionally, that new examination should include specific findings regarding any functional limitations related to his service-connected hearing loss.  38 C.F.R. § 4.10 (2011). 

In addition, the Board notes that the most recent VA treatment record is dated in January 2011.  Although it is unclear whether the Veteran has received additional treatment related to his bilateral hearing loss, as the Veteran's claim is being remanded on other grounds, the Board finds that any ongoing VA treatment records dated from January 2011 should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Biloxi, Mississippi, dated from January 2011 to the present.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss how the Veteran's service-connected hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


